DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-25-2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 1-25-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 1 and 2 are amended.
Claims 1 and 2 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 1-25-2021 have been fully considered but they are not persuasive. In particular, the amendments to the claim shave altered the scope of the claims, and the rejections of claims 1 and 2 have been updated accordingly. 


Additionally, regarding the Applicant’s arguments on pages 4-5 the Examiner notes that the invention taught by Hayashi actively detects for a preceding or oncoming vehicle with respect to a curve obstacle at all times, as seen in para.[0008]. The figure Fig. 3 cited by the Applicant is merely one example provided by Hayashi to demonstrate a situation where a curve obstacle is not physically present and is erroneously presumed to exist by the control system taught by Hayashi, Fig. 3 does not demonstrate that Hayashi fails to determine the location of the oncoming vehicle with respect to the curve obstacle in a situation where the curve obstacle actually exists. The crux of the invention disclosed by Hayashi is to detect a preceding or coming vehicle with respect to a curve obstacle in order to prevent a collision between a host vehicle and any of the detected objects, as disclosed by Hayashi in at least para.[0008]. Therefore, Hayashi fully anticipates a situation where the curve obstacle is detected and the location of the oncoming vehicle with respect to the curve obstacle is detected and monitored by the collision avoidance system taught by Hayashi. 
Therefore, the prior art Hayashi is maintained for the reasons set forth in the instant office action. Please see the official reasoning below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 2, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to determine and use the recited “start point” and “end point”. 
The original disclosure as filed does not provide sufficient written description that defines what the “start point” and “end point” are, and how to determine the respective “start point” and “end point”. In particular, the original disclosure as filed does not disclose whether the “start point” and “end point” are the physical end points of the three-dimensional object that constitute the total physical length of the three dimensional object. Furthermore, the original disclosure as filed does not disclose whether the “start point” and “end point” are the ends of the three-dimensional object that can be detected by the finite field-of-view of the sensor/detector. 
Page 31 of the current specification as filed on 5-15-2018 discloses: 
“the wall detected by the three-dimensional object detecting unit 224 by a segment value and obtains the start point and the end point of the wall (step 8604). The segment value is obtained based on the maximum distance in the travel direction of the vehicle 100 that can be detected by the outside environment recognition device 172. In the present example, a wall is divided by 4096 mm (segment value) and the start point and the end point of the wall are obtained based on the segment value. The start point and the end point of the wall may be obtained based on the wall information detected in the past”
	However, the current specification does not disclose how the “start point” and “end point” are defined with respect to the length of the three-dimensional object itself and the detecting field-of-view of the vehicle sensor/detector. 
Claims 1 and 2 defines the invention in functional language by specifying a desired result, such as using the “start point” and “end point” as recited in the instant claims, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1 and 2 are rejected for similar reasons as set forth in the rejection above. 

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
start point” and “end point”. 
The original disclosure as filed does not adequately define what the “start point” and “end point” are, and how to determine the respective “start point” and “end point”. In particular, the original disclosure as filed does not disclose whether the “start point” and “end point” are the physical end points of the three-dimensional object that constitute the total physical length of the three dimensional object. Furthermore, the original disclosure as filed does not disclose whether the “start point” and “end point” are the ends of the three-dimensional object that can be detected by the finite field-of-view of the sensor/detector. 
Page 31 of the current specification as filed on 5-15-2018 discloses: 
“the wall detected by the three-dimensional object detecting unit 224 by a segment value and obtains the start point and the end point of the wall (step 8604). The segment value is obtained based on the maximum distance in the travel direction of the vehicle 100 that can be detected by the outside environment recognition device 172. In the present example, a wall is divided by 4096 mm (segment value) and the start point and the end point of the wall are obtained based on the segment value. The start point and the end point of the wall may be obtained based on the wall information detected in the past”
	However, the current specification does not disclose how the “start point” and “end point” are defined with respect to the length of the three-dimensional object itself and the detecting field-of-view of the vehicle sensor/detector. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a vehicle control system in a specific manner. The original disclosure as filed merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 

With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 1 and 2 are rejected for similar reasons as set forth in the rejection above. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP2013137710) in view of Olshansky (US Publication No. 2017/0261602).
Regarding claim 1, Hayashi teaches A vehicle control device comprising (see at least para.[0001-0045], Hayashi teaches a vehicle control system): 
a computer (see at least para.[0018], Hayashi teaches an ECU 13); 
and a storage medium that stores a program that, when executed by the computer, causes the computer to function as (see at least para.[0018], Hayashi teaches an ECU 13 that stores a program on a ROM storage medium):
a three-dimensional object detecting unit configured to detect a three-dimensional object provided between a travel lane in which a host vehicle travels and an opposite lane in which an oncoming vehicle travels (see at least para.[0006], [0010], [0012], and [0025], Hayashi teaches an three dimensional obstacle detection device); 
an oncoming vehicle detecting unit configured to detect a target object in the opposite lane (see at least para.[0008] and [0015], Hayashi teaches detecting an oncoming vehicle in an opposite lane)
 and determine that the detected target object is the oncoming vehicle traveling in the opposite lane based on (see at least para.[0008] and [0015], Hayashi teaches detecting an oncoming vehicle); 
determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed (see at least para.[0015], Hayashi teaches determining an oncoming vehicle with respect to a predetermined speed of the subject vehicle in order to determine the oncoming vehicle, and also with respect to a negative speed in relation to the subject vehicle, which anticipates any predetermined speed equal to or greater than zero),
and 2) determining that the detected target object (see at least para.[see at least para.[0008], [0015] and [0029], Hayashi teaches detecting an oncoming vehicle with respect to the detected three dimensional object, such as the curve obstacle) is present between points of the detected three-dimensional object along the travel lane or the opposite lane (see at least para.[0013],Hayashi teaches the millimeter wave radar device 15 has a predetermined angle defined for the field of view of the millimeter wave radar device 15, wherein the points at the leftmost and rightmost sides of the field of view anticipates at least a first point and a second point of the detected three-dimensional object, such as the curve obstacle, Therefore, Hayashi anticipates that the detected oncoming vehicle is within the field of view of the millimeter wave radar device 15, wherein the points at the leftmost and rightmost sides of the field of view anticipates least a first point and a second point of the detected three-dimensional object); and
3) determining that the detected target object is at least a threshold distance away from the three-dimensional object (see at least para.[see at least para.[0029], Hayashi determines that the oncoming vehicle is a threshold distance away from the three dimensional object, such as the curve obstacle), wherein when the expected target object is determined to be the oncoming vehicle traveling in the opposite lane (see at least para.[0029], Hayashi determines that the oncoming vehicle is a threshold distance away from the three dimensional object, such as the curve obstacle), 
at least one of a steering mechanism and a braking control unit of the host vehicle is controlled to avoid collision between the host vehicle and the oncoming vehicle (see at least para.[0017-0018], Hayashi teaches an automatic braking system to prevent a collision with an oncoming vehicle). 
Hayashi does not expressly indicate determining that the detected target object is present between a start point and an end point of the detected three-dimensional object along the travel lane or the opposite lane. However, Hayashi anticipates a situation where a curve obstacle, such as a guardrail, is detected and the oncoming vehicle is beyond a threshold distance of the curve obstacle, as seen in para.[0042] and Fig. 3C, wherein Hayashi teaches that if an oncoming vehicle is within a threshold of the curve obstacle the curve obstacle is considered to be non-existent, which anticipates determining that any oncoming vehicle beyond the threshold suggests that the curve obstacle is accurately detected. The crux of the invention disclosed by Hayashi is to detect a preceding or coming vehicle with respect to a curve obstacle in order to prevent a collision between a host vehicle and any of the detected objects, as disclosed by Hayashi in at least para.[0008]. Therefore, Hayashi anticipates the above limitations determining that the detected target object is present between points of the detected three-dimensional object along the travel lane or the opposite lane. 
Additionally, Hayashi does not expressly indicate a “start point” and an “end point”. However, Since Hayashi teaches a predetermined angle defined for the field of view of the millimeter wave radar device 15, wherein Hayashi anticipates a situation where the entire length of the three-dimensional object, such as the “start point” and “end point” of the three-dimensional object, is within the field of view of the millimeter wave radar device 15. 
a start point and an end point of the detected three-dimensional object along the travel lane or the opposite lane (see at least para.[0045], Olshansky teaches determining the length of a detected three-dimensional object, such as, but not limited to, a guardrail, wherein the Oxford Languages Dictionary defines “length” as “the measurement or extent of something from end to end”, which anticipates detecting the ends of the guardrail such as the “start point” and “end point” of the guardrail). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hayashi with the teachings of Olshansky to use a length of an object, such as a “start point” and an “end point” of the object, in order to effectively enhance a detection system for a vehicle control system, as recognized by Olshansky in at least para.[0003-0004]. 

Regarding claim 2, Hayashi teaches A vehicle control device comprising circuitry configured to (see at least para.[0018], Hayashi teaches an ECU 13)
detect a three-dimensional object provided between a travel lane in which a host vehicle travels and an opposite lane in which an oncoming vehicle travels (see at least para.[0006], [0010], [0012], and [0025], Hayashi teaches an obstacle detection device to detect objects, such as guardrails, which anticipates detecting any type of guardrail, including, but not limited to, guardrails used to separate lanes); 
detect a target object in the opposite lane (see at least para.[0008] and [0015], Hayashi teaches detecting an oncoming vehicle in an opposite lane); 
and determine that the detected target object is the oncoming vehicle traveling in the opposite lane based on (see at least para.[0008] and [0015], Hayashi teaches detecting an oncoming vehicle in an opposite lane):
determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed (see at least para.[0015], Hayashi teaches determining an oncoming vehicle with respect to a predetermined speed of the subject vehicle in order to determine the oncoming vehicle, and also with respect to a negative speed in relation to the subject vehicle, which anticipates any predetermined speed equal or greater than zero),
and 2) determining that the detected target object and 2) determining that the detected target object (see at least para.[see at least para.[0008], [0015] and [0029], Hayashi teaches detecting an oncoming vehicle with respect to the detected three dimensional object, such as the curve obstacle) is present between points of the detected three-dimensional object along the travel lane or the opposite lane (see at least para.[0013],Hayashi teaches the millimeter wave radar device 15 has a predetermined angle defined for the field of view of the millimeter wave radar device 15, wherein the points at the leftmost and rightmost sides of the field of view anticipates at least a first point and a second point of the detected three-dimensional object, such as the curve obstacle, Therefore, Hayashi anticipates that the detected oncoming vehicle is within the field of view of the millimeter wave radar device 15, wherein the points at the leftmost and rightmost sides of the field of view anticipates least a first point and a second point of the detected three-dimensional object); and
3) determining that the detected target object is at least a threshold distance away from the three-dimensional object (see at least para.[0029], Hayashi determines that the oncoming vehicle is a threshold distance away from the three dimensional object, such as the curve obstacle), wherein when the expected target object is determined to be the oncoming vehicle traveling in the opposite lane (see at least para.[see at least para.[0029], Hayashi determines that the oncoming vehicle is a threshold distance away from the three dimensional object, such as the curve obstacle), 
at least one of a steering mechanism and a braking control unit of the host vehicle is controlled to avoid collision between the host vehicle and the oncoming vehicle (see at least 
Hayashi does not expressly indicate determining that the detected target object is present between a start point and an end point of the detected three-dimensional object along the travel lane or the opposite lane. However, Hayashi anticipates a situation where a curve obstacle, such as a guardrail, is detected and the oncoming vehicle is beyond a threshold distance of the curve obstacle, as seen in para.[0042] and Fig. 3C, wherein Hayashi teaches that if an oncoming vehicle is within a threshold of the curve obstacle the curve obstacle is considered to be non-existent, which anticipates determining that any oncoming vehicle beyond the threshold suggests that the curve obstacle is accurately detected. The crux of the invention disclosed by Hayashi is to detect a preceding or coming vehicle with respect to a curve obstacle in order to prevent a collision between a host vehicle and any of the detected objects, as disclosed by Hayashi in at least para.[0008]. Therefore, Hayashi anticipates the above limitations determining that the detected target object is present between points of the detected three-dimensional object along the travel lane or the opposite lane. 
Additionally, Hayashi does not expressly indicate a “start point” and an “end point”. However, Since Hayashi teaches a predetermined angle defined for the field of view of the millimeter wave radar device 15, wherein Hayashi anticipates a situation where the entire length of the three-dimensional object, such as the “start point” and “end point” of the three-dimensional object, is within the field of view of the millimeter wave radar device 15. 
Furthermore, OIshansky teaches a start point and an end point of the detected three-dimensional object along the travel lane or the opposite lane (see at least para.[0045], Olshansky teaches determining the length of a detected three-dimensional object, such as, but not limited to, a guardrail, wherein the Oxford Languages Dictionary defines “length” as “the measurement or extent of 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hayashi with the teachings of Olshansky to use a length of an object, such as a “start point” and an “end point” of the object, in order to effectively enhance a detection system for a vehicle control system, as recognized by Olshansky in at least para.[0003-0004]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665